Exhibit 23.4 Consent of Independent Auditor Mercury New Holdco, Inc. Richmond, Virginia We hereby consent to the inclusion in the joint proxy statement/prospectus constituting a part of this registration statement of our report dated April 14, 2014, relating to the financial statements of Federated Media Publishing, Inc., appearing in LIN Media, LLC’s Form 8-K/A dated April 21, 2014. We also consent to the reference to us under the caption “Experts” in the prospectus. /s/ BDO USA, LLP San Francisco, California July 21, 2014
